DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 and 23-30 are pending, claims 1-13 having been withdrawn, claims 16-22 having been cancelled and claims 27-30 having been newly added.  Applicant's response filed June 2, 2022 is acknowledged.
Claims 14, 15 and 23-30 will be examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 15, 27, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0008462 to Beck et al. in view of U.S. Patent App. Pub. No. 2011/0290277 to Wang et al. and U.S. Patent App. Pub. No. 2004/0163668 to Chung et al.
As to claims 14, 27, 28 and 30, Beck discloses a method for cleaning a semiconductor wafer (see Beck paragraph [0014]) comprising: holding a semiconductor wafer by a chuck (see Beck paragraph [0017] where chucks are well-known in the art – see Wang); spraying cleaning liquid on the surface of the semiconductor wafer (see Beck paragraph [0018]-[0019]); positioning an ultra or mega sonic device above the surface of the semiconductor wafer and a gap formed between the ultra or mega sonic device and the surface of the semiconductor wafer and transmitting ultra or mega sonic energy into the cleaning liquid (see Beck Fig. 2, ref.#40; paragraph [0015] and [0019] where the frequency range of 300 kHz to 5MHz comprises the mega sonic or ultrasonic range); and driving the chuck to rotate at a spin speed for ensuring that the gap between the ultra or mega sonic device and the surface of the semiconductor wafer is fully and continuously filled with the cleaning liquid, making the ultra or mega sonic energy be stably transferred to the entire surface of the semiconductor wafer through the cleaning liquid (see Beck paragraph [0018]-[0019] and [0024]-[0028]).  Furthermore, Beck discloses that the spraying cleaning liquid on the surface of the semiconductor wafer can be by one center dispenser where the center dispenser can be opposite the center of the wafer or slightly over the center of the semiconductor wafer (where it is noted that the claims are open ended claims using the word “comprising” and thus must include one dispenser, but can include more, and where it is also note that the face 67 can also be considered the dispenser and the apertures 52 are considered part of the one dispenser) (see Beck Fig. 2 and 5 disclosing face 67 with multiple fluid nozzles 52 including one at the center or slightly over the center of the of the semiconductor wafer).   It is noted that selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.
Beck does not explicitly disclose that the ultra or mega sonic device is capable of being driven.  Wang discloses a similar cleaning method wherein the ultra or mega sonic device has an actuator capable of positioning the acoustic device over the substrate to be cleaned (see Wang Fig. 4, ref.#4003; 4006, 4007; paragraphs [0029] and [0034]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the acoustic driver as disclosed by Wang in order to better control the positioning of the acoustic device.
The combination of Beck and Wang does not explicitly disclose that the spin speed is in the range of 10-30 rpm.  Chung discloses a similar cleaning method wherein it is disclosed that the rotation speed of the substrate is a known results effective variable where the rotation speed is between about 8 rpm to about 50 rpm (see Chung paragraph [0033]).  It would have been obvious to one of ordinary skill in the art at the time of filing to rotate the substrate at a speed of between 8 rpm to 50 rpm as disclosed by Chung in order to ensure that the cleaning solution reaches the peripheral portion of the substrate but does not splash from the substrate (see Chung paragraph [0033]).  In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)).
Regarding the recitation “without phases alternating between gas and liquid in the gap,” the combination of Beck, Wang and Chung discloses that the gap between the wafer and the sonic device is continuously filled (see Beck paragraph [0018] disclosing that the fluid fills the gap uniformly underneath the resonator; paragraph [0029] disclosing that the gap is completely filled with fluid; paragraph [0030] disclosing that the gap between the transducer and substrate is kept filled with fluid).  Thus, the combination of Beck, Wang and Chung are read as disclosing that the surface of the semiconductor wafer is fully and continuously filled with the cleaning liquid without phases alternating between gas and liquid in the gap.
As to claim 15, the combination of Beck, Wang and Chung discloses that the surface of the substrate can be hydrophilic (see Beck paragraph [0039] disclosing aluminum, glass and ceramic surfaces).

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0008462 to Beck et al. in view of U.S. Patent App. Pub. No. 2011/0290277 to Wang et al., U.S. Patent App. Pub. No. 2004/0163668 to Chung et al. and U.S. Patent App. Pub. No. 2003/0010356 to Kuyel.
As to claim 25 and 26, Beck discloses a method for cleaning a semiconductor wafer (see Beck paragraph [0014]) comprising: holding a semiconductor wafer by a chuck (see Beck paragraph [0017] where chucks are well-known in the art – see Wang); spraying cleaning liquid on the surface of the semiconductor wafer (see Beck paragraph [0018]-[0019]); positioning an ultra or mega sonic device above the surface of the semiconductor wafer and a gap formed between the ultra or mega sonic device and the surface of the semiconductor wafer and transmitting ultra or mega sonic energy into the cleaning fluid (see Beck Fig. 2, ref.#40; paragraph [0015] and [0019] where the frequency range of 300 kHz to 5MHz comprises the mega sonic or ultrasonic range); and driving the chuck to rotate at a spin speed for ensuring that the gap between the ultra or mega sonic device and the surface of the semiconductor wafer is fully and continuously filled with the cleaning liquid, making the ultra or mega sonic energy be stably transferred to the entire surface of the semiconductor wafer through the cleaning liquid, making the ultra or mega sonic energy be transferred to the entire surface of the semiconductor wafer through the cleaning liquid (see Beck paragraph [0018]-[0019] and [0024]-[0028]).  Furthermore, Beck discloses that the spraying cleaning liquid on the surface of the semiconductor wafer can be by at least one side dispenser (see Beck Fig. 2 disclosing side dispensers 52).  It is noted that selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.
Beck does not explicitly disclose that the ultra or mega sonic device is capable of being driven.  Wang discloses a similar cleaning method wherein the ultra or mega sonic device has an actuator capable of positioning the acoustic device over the substrate to be cleaned (see Wang Fig. 4, ref.#4003; 4006, 4007; paragraphs [0029] and [0034]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the acoustic driver as disclosed by Wang in order to better control the positioning of the acoustic device.
The combination of Beck and Wang does not explicitly disclose that the spin speed is in the range of 10-45 rpm.  Chung discloses a similar cleaning method wherein it is disclosed that the rotation speed of the substrate is a known results effective variable where the rotation speed is between about 8 rpm to about 50 rpm (see Chung paragraph [0033]).  It would have been obvious to one of ordinary skill in the art at the time of filing to rotate the substrate at a speed of between 8 rpm to 50 rpm as disclosed by Chung in order to ensure that the cleaning solution reaches the peripheral portion of the substrate but does not splash from the substrate (see Chung paragraph [0033]).  In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)).
Regarding the recitation “without phases alternating between gas and liquid in the gap,” the combination of Beck, Wang and Chung discloses that the gap between the wafer and the sonic device is continuously filled (see Beck paragraph [0018] disclosing that the fluid fills the gap uniformly underneath the resonator; paragraph [0029] disclosing that the gap is completely filled with fluid; paragraph [0030] disclosing that the gap between the transducer and substrate is kept filled with fluid).  Thus, the combination of Beck, Wang and Chung is read as disclosing that the surface of the semiconductor wafer is fully and continuously filled with the cleaning liquid without phases alternating between gas and liquid in the gap.
While the combination of Beck, Wang and Chung discloses the spin rate as discussed above, the combination of Beck, Wang and Chung does not explicitly disclose that the flow of cleaning liquid (along with the spin rate) is maintained for ensuring that the gap between the ultra or mega sonic device and the surface of the semiconductor wafer is fully and continuously filled with a non-turbulent flow of the cleaning liquid.  Kuyel discloses that it is known in the art of semiconductor cleaning via sonic cleaning to maintain laminar flow during sonic cleaning (see Kuyel paragraph [0062]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beck, Wang and Chung to maintain a non-turbulent flow of the cleaning liquid as disclosed by Kuyel in order to prevent density discontinuities that would reflect sonic energy and inhibit the efficient transfer of the sonic energy to the surface and allow the cleaning fluid flow to act as a more efficient conduit of sonic energy to the surface (see Kuyel paragraph [0062]).  Regarding the recitation “removal of contaminants from the surface of the semiconductor wafer through the flow of cleaning fluid,” it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of Beck, Wang, Chung and Kuyel discloses the same steps, it is inherent or reasonably expected that the same advantage would be performed of removing the contaminants from the surface, especially considering that is the purpose of the sonic cleaning disclosed by the cited prior art.
As to claims 23 and 24, the combination of Beck, Wang, Chung and Kuyel discloses that the side dispensers can be disposed at a side of the ultra or mega sonic device where the side dispenser has a plurality of jetting holes which are arranged in a line disposed along the side of the ultra or mega sonic device (see Beck Fig. 2 disclosing a line of holes along a side of the ultra or mega sonic device 40).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0008462 to Beck et al. in view of U.S. Patent App. Pub. No. 2011/0290277 to Wang et al. and U.S. Patent App. Pub. No. 2004/0163668 to Chung et al. as applied to claim 14 above, and further in view of U.S. Patent App. Pub. No. 2010/0163083 to Suzuki et al.
Beck, Wang and Chung are relied upon as discussed above with respect to the rejection of claim 14.
As to claim 29, the combination of Beck, Wang and Chung does not explicitly disclose that the ultra or mega sonic device is positioned at the bottom of a suspension arm and the dispenser is positioned at the tip end of the suspension arm.  Suzuki discloses that it is known in the art to perform ultrasonic cleaning by dispensing the cleaning fluid at the tip end of a suspension arm containing the transducer and ultrasonic propagation tube (see, e.g., Suzuki Figs. 6 and 13; paragraphs [0238]-[0242] and [0258]-[0259]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Beck, Wang and Chung to use a ultrasonic or megasonic suspension arm with a dispenser located at the tip end of the arm and the results would have been predictable (supply of cleaning fluid to ultrasonic device for ultrasonic cleaning of a rotating wafer) (see MPEP 2143(I)(B) or (C)).

Claim 14, 15 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0290277 to Wang et al. in view of U.S. Patent App. Pub. No. 2004/0163668 to Chung et al., U.S. Patent App. Pub. No. 2010/0163083 to Suzuki et al. and U.S. Patent App. Pub. No. 2013/0008462 to Beck et al.
As to claims 14, 27, 28 and 30, Wang discloses a method for cleaning a semiconductor wafer (see Wang Abstract) comprising: holding a semiconductor wafer by a chuck (see Wang Fig. 4, ref.#4010 and 4014; paragraph [0029], [0033]); spraying cleaning liquid on the surface of the semiconductor wafer (see Wang Fig. 4, ref.#4012, paragraph [0035]); driving an ultra or mega sonic device to a position above the surface of the semiconductor wafer and a gap formed between the ultra or mega sonic device and the surface of the semiconductor wafer and transmitting ultra or mega sonic energy into the cleaning liquid (see Wang Fig. 4, ref.#4003; paragraphs [0034]-[0035]); and driving the chuck to rotate making the ultra or mega sonic energy be transferred to the entire surface of the semiconductor wafer through the cleaning liquid (see Wang paragraph [0033]).  It is noted that selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.
While Wang discloses that the wafer is rotated at a spin speed in the range of 10 rpm to 1500 rpm, Wang does not explicitly disclose that the wafer rotates at a spin speed lower than a set spin speed for ensuring that the gap between the ultra or mega sonic device and the surface of the semiconductor wafer is fully and continuously filled with the cleaning liquid, making the ultra or mega sonic energy be stably transferred to the entire surface of the semiconductor wafer through the cleaning liquid at a rotation speed in the range of 10-30 rpm.  Chung discloses a similar cleaning method wherein it is disclosed that the rotation speed of the substrate is a known results effective variable where the rotation speed is between about 8 rpm to about 50 rpm (see Chung paragraph [0033]).  It would have been obvious to one of ordinary skill in the art at the time of filing to rotate the substrate at a speed of between 10 rpm to 30 rpm as disclosed by Chung in order to ensure that the cleaning solution reaches the peripheral portion of the substrate but does not splash from the substrate (see Chung paragraph [0033]).  In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)). 
The combination of Wang and Chung does not explicitly disclose that the spraying cleaning liquid on the surface of the semiconductor wafer is by at least one center dispenser wherein the center dispenser is opposite a center of the semiconductor wafer or slightly over the center of the semiconductor wafer.  Suzuki discloses a similar cleaning method wherein the spraying cleaning liquid on the surface of the semiconductor wafer is done by (at least) one center dispenser where the center dispenser can be opposite the center of the wafer or slightly over the center of the semiconductor wafer (where it is noted that the claims are open ended claims using the word “comprising” and thus must include one dispenser, but can include more) (see Suzuki Figs. 6 and 13; paragraphs [0238]-[0242] and [0258]-[0259] disclosing embodiments with multiple fluid nozzles 38 of Fig. 6 where one of the nozzles would be at the center or slightly over the center of the of the semiconductor wafer and with a nozzle at the center).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the ultra sonic or mega sonic device including the dispensers disclosed by Suzuki since Suzuki is an improvement on the prior art devices, such as Wang (see Suzuki Fig. 25 disclosing the prior art and paragraphs [0025]-[0026] disclosing the improvements).
Regarding the recitation “without phases alternating between gas and liquid in the gap,” while Wang/Chung/Suzuki appears to disclose that the gap is filled during rotation (see Wang Figs. 4 and 6), to the extent that it could be argued that Wang/Chung/Suzuki does not disclose that the gap is filled during rotation without phases alternating between gas and liquid in the gap, Beck a similar cleaning method wherein the gap between the wafer and the sonic device is continuously filled (see Beck paragraph [0018] disclosing that the fluid fills the gap uniformly underneath the resonator; paragraph [0029] disclosing that the gap is completely filled with fluid; paragraph [0030] disclosing that the gap between the transducer and substrate is kept filled with fluid).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang/Chung/Suzuki to rotate the wafer such that the surface of the semiconductor wafer and the sonic device is fully and continuously filled with the cleaning liquid without phases alternating between gas and liquid in the gap as disclosed by Beck since the combined effect of the fluid and acoustic energy is to process or clean the surface (see Beck paragraphs [0002] and [0017]).
As to claim 15, the combination of Wang, Chung and Suzuki does not explicitly disclose that the surface of the semiconductor wafer is hydrophilic.  Beck discloses a similar cleaning method wherein the surface of a semiconductor wafer to be cleaned can be a hydrophilic surface (see Beck paragraph [0039] disclosing aluminum, glass and ceramic surfaces).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the method of Wang, Chung and Suzuki on the substrates disclosed by Beck and the results would have been predictable (cleaning of semiconductor surfaces using ultra sonic or mega sonic energy).
As to claim 29, Suzuki discloses that the cleaning fluid can be dispensed via a center dispenser as discussed above with respect to the rejection of claims 14, 27 and 28.  Suzuki further discloses that the dispensing of the cleaning fluid can be at the tip end of a suspension arm containing the transducer and ultrasonic propagation tube (see, e.g., Suzuki Figs. 6 and 13; paragraphs [0238]-[0242] and [0258]-[0259]).

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0290277 to Wang et al. in view of U.S. Patent App. Pub. No. 2004/0163668 to Chung et al., U.S. Patent App. Pub. No. 2013/0008462 to Beck et al. and U.S. Patent App. Pub. No. 2003/0010356 to Kuyel.
As to claims 25 and 26, Wang discloses a method for cleaning a semiconductor wafer (see Wang Abstract) comprising: holding a semiconductor wafer by a chuck (see Wang Fig. 4, ref.#4010 and 4014; paragraph [0029], [0033]); spraying cleaning liquid on the surface of the semiconductor wafer (see Wang Fig. 4, ref.#4012, paragraph [0035]); driving an ultra or mega sonic device to a position above the surface of the semiconductor wafer and a gap formed between the ultra or mega sonic device and the surface of the semiconductor wafer and transmitting ultra or mega sonic energy into the cleaning liquid (see Wang Fig. 4, ref.#4003; paragraphs [0034]-[0035]); and driving the chuck to rotate making the ultra or mega sonic energy be transferred to the entire surface of the semiconductor wafer through the cleaning liquid (see Wang paragraph [0033]).  It is noted that selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.
While Wang discloses that the wafer is rotated at a spin speed in the range of 10 rpm to 1500 rpm, Wang does not explicitly disclose that the wafer rotates at a spin speed lower than a set spin speed for ensuring that the gap between the ultra or mega sonic device and the surface of the semiconductor wafer is fully and continuously filled with the cleaning liquid, making the ultra or mega sonic energy be stably transferred to the entire surface of the semiconductor wafer through the cleaning liquid at a rotation speed in the range of 10-45 rpm.  Chung discloses a similar cleaning method wherein it is disclosed that the rotation speed of the substrate is a known results effective variable where the rotation speed is between about 8 rpm to about 50 rpm (see Chung paragraph [0033]).  It would have been obvious to one of ordinary skill in the art at the time of filing to rotate the substrate at a speed of between 10 rpm to 45 rpm as disclosed by Chung in order to ensure that the cleaning solution reaches the peripheral portion of the substrate but does not splash from the substrate (see Chung paragraph [0033]).  In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)). 
The combination of Wang and Chung does not explicitly disclose that the spraying cleaning liquid on the surface of the semiconductor wafer is by at least one side dispenser.  Beck discloses a similar cleaning method wherein the spraying cleaning liquid on the surface of the semiconductor wafer is done by at least one side dispenser (see Beck Fig. 2 and 5 disclosing side dispensers 52).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the ultra sonic or mega sonic device including the dispensers disclosed by Beck in order reduce excess waste of cleaning fluids (see Beck paragraph [0003]).
Regarding the recitation “without phases alternating between gas and liquid in the gap,” while Wang appears to disclose that the gap is filled during rotation (see Wang Figs. 4 and 6), to the extent that it could be argued that Wang does not disclose that the gap is filled during rotation without phases alternating between gas and liquid in the gap, Beck a similar cleaning method wherein the gap between the wafer and the sonic device is continuously filled (see Beck paragraph [0018] disclosing that the fluid fills the gap uniformly underneath the resonator; paragraph [0029] disclosing that the gap is completely filled with fluid; paragraph [0030] disclosing that the gap between the transducer and substrate is kept filled with fluid).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang and Chung would rotate the wafer such that the surface of the semiconductor wafer and the sonic device is fully and continuously filled with the cleaning liquid without phases alternating between gas and liquid in the gap as disclosed by Beck since the combined effect of the fluid and acoustic energy is to process or clean the surface (see Beck paragraphs [0002] and [0017]).
While the combination of Wang, Chung and Beck discloses the spin rate as discussed above, the combination of Wang, Chung and Beck does not explicitly disclose that the flow of cleaning liquid (along with the spin rate) is maintained for ensuring that the gap between the ultra or mega sonic device and the surface of the semiconductor wafer is fully and continuously filled with a non-turbulent flow of the cleaning liquid.  Kuyel discloses that it is known in the art of semiconductor cleaning via sonic cleaning to maintain laminar flow during sonic cleaning (see Kuyel paragraph [0062]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang, Chung and Beck to maintain a non-turbulent flow of the cleaning liquid as disclosed by Kuyel in order to prevent density discontinuities that would reflect sonic energy and inhibit the efficient transfer of the sonic energy to the surface and allow the cleaning fluid flow to act as a more efficient conduit of sonic energy to the surface (see Kuyel paragraph [0062]).  Regarding the recitation “removal of contaminants from the surface of the semiconductor wafer through the flow of cleaning fluid,” it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of Wang, Chung, Beck and Kuyel discloses the same steps, it is inherent or reasonably expected that the same advantage would be performed of removing the contaminants from the surface, especially considering that is the purpose of the sonic cleaning disclosed by the cited prior art.
As to claims 23 and 24, the combination of Wang, Chung, Beck and Kuyel discloses that the side dispensers can be disposed at a side of the ultra or mega sonic device where the side dispenser has a plurality of jetting holes which are arranged in a line disposed along the side of the ultra or mega sonic device (see Beck Fig. 2 disclosing a line of holes along a side of the ultra or mega sonic device 40).

Response to Arguments
Applicant’s arguments with respect to claim(s) 25 and 29 (as well as any newly added claim limitations/claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Kuyel and Suzuki are now relied upon for the newly added claim limitations/claims.
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the low spin speeds have been addressed in the previous Office Actions (including but not limited to the Office Action dated Feb. 2, 2022), which are hereby incorporated in full.
Regarding Applicant’s arguments that the claims require a center dispenser with no side dispensers/distribution, as discussed above, Applicant’s claims are open ended claims (use of the term “comprising”) and thus does not preclude the use of side dispensers/distribution, but only requires the inclusion of a center dispenser.  Furthermore, as discussed in the above rejections, use of a center dispenser is known in the art (see Suzuki Fig. 6 and 13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714